          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

DIMITRI PATTERSON,
      Plaintiff,
v.                                                    Case No. 1:19-cv-221-AW-GRJ
THE MIAMI HERALD MEDIA
COMPANY, et al.,
     Defendants.
_______________________________/
                            ORDER OF DISMISSAL

      This case is before the Court upon the magistrate judge’s October 29, 2019

Report and Recommendation. ECF No. 5. There have been no objections filed. I

have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2. This case is DISMISSED sua sponte for lack of subject matter jurisdiction.

      3. The Clerk shall close the file.



      SO ORDERED on December 2, 2019.

                                           s/ Allen Winsor
                                           United States District Judge
